



EXHIBIT 10.1
ADDENDUM TO EXECUTIVE SEVERANCE AGREEMENT
THIS ADDENDUM TO EXECUTIVE SEVERANCE AGREEMENT (this “Addendum”) is entered into
by and between Dennis R. Secor, a resident of Texas (“Executive”), Fossil
Partners, L.P., a Texas limited partnership (the “Company”) and Fossil Group
Inc. a Delaware corporation (‘Fossil Group”) (solely for purposes of Section
4.3), collectively the “Parties,” and each individually a “Party,” and is
effective upon signature of both Parties (the “Effective Date”).
WHEREAS, Executive has been employed by the Company as its Executive Vice
President and Chief Financial Officer, and previously entered into an Executive
Severance Agreement, effective as of January 4, 2016 (the “Executive
Agreement”), a copy of which is attached hereto as Exhibit “A”; and
WHEREAS, Executive has been informed the Company intends to remove him from his
current position, as the Company has hired a new Chief Financial Officer, who
will be assuming the job duties and functions previously performed by Executive;
and
WHEREAS, Executive has been informed the Company desires for him to continue to
be employed by the Company for a certain period of time, in order to assist in
the transition of his job duties and functions to the new Chief Financial
Officer; and
WHEREAS, the Company has no obligation to continue to employee Executive for any
amount of time, as he is an at-will employee; and
WHEREAS, as additional consideration, the Company is willing to assist Executive
to avoid the forfeiture of certain stock options potentially available to him,
which would occur if the Company did not continue Executive’s employment until
April 30, 2018; and
WHEREAS, the Company and Executive wish to amend the terms of the Executive
Agreement, in light of the foregoing developments;
NOW, THEREFORE, in consideration of the promises and mutual representations,
warranties, covenants and agreements contained in this Addendum, and for other
good and valuable consideration, the receipt and sufficiency of which are
acknowledged, Executive and the Company, intending to be legally bound, hereby
agree as follows:
1.    Paragraph 2 Amendment. Executive and the Company hereby amend the
Executive Agreement by deleting Paragraph 2 in its entirety and replacing it
with the following:
2.    DUTIES. Executive’s title will continue to be Executive Vice President and
Chief Financial Officer until October 16, 2017. As of October 16, 2017,
Executive’s title shall be changed to Executive Vice-President, Finance.
Thereafter, the specific position, job descriptions, duties and responsibilities
assigned to Executive may be





--------------------------------------------------------------------------------





changed or modified at any time by the Company, in its sole discretion but
consistent with his title and status. Notwithstanding the foregoing, nothing
shall preclude Executive from seeking or taking subsequent employment, so long
as Executive completes the transition of his duties including providing
assistance to the new Chief Financial Officer with the preparation for the third
quarter earnings release on November 7, 2017. Subject to the foregoing and the
Executive’s commitments in any subsequent employment after November 7, 2017,
Executive will use commercially reasonable efforts to perform his assigned
duties in a reasonable, timely and professional manner, and will comply with all
applicable policies and rules of the Company. For the avoidance of doubt,
through November 7, 2017, the parties agree that the Executive may work remotely
from time to time but will make himself available in the office when deemed
necessary by the new Chief Financial Officer. While Executive renders services
to the Company, he will not engage in any other employment, consulting or other
business activity (whether full-time or part- time) that would violate the
provisions of Sections 6 and 7 of the Executive Agreement or otherwise create a
conflict of interest. By signing this Agreement, Executive confirms to the
Company that he has no existing contractual commitments or other legal
obligations that would prohibit him from performing his duties for the Company.
2.    Paragraph 3 Amendment. Executive and the Company hereby amend the
Executive Agreement by deleting Paragraph 3 in its entirety and replacing it
with the following:
3.    TERM OF AGREEMENT. Executive agrees to remain employed with the Company
pursuant to the terms of this Agreement beginning on the Effective Date to April
30, 2018 (the “Term”). Executive’s last day of employment with the Company shall
be April 30, 2018. Accordingly, as defined in Paragraph 1(p) and 1(q),
Executive’s “Termination Date” and “Termination of Service” date shall be April
30, 2018.
3.    Paragraph 4 Amendment. Executive and the Company hereby amend the
Executive Agreement by deleting Paragraph 4 in its entirety and replacing it
with the following:
4.    COMPENSATION AND BENEFITS.
4.1     Salary/Wages. During the Term, the Company agrees to pay Executive a
“Base Salary” at a bi-weekly rate of $23,076.92 (US), payable in accordance with
the Company’s regular payroll cycle, as it may be amended from time to time,
subject to potential reduction pursuant to the provisions of Paragraph 4.4
below.


2



--------------------------------------------------------------------------------





4.2     Employment Benefits. During the Term, Executive shall be entitled to
employment benefits such as vacation, holidays, leaves of absence, health
insurance, 401K plans, if any, available to employees and other senior
executives of the Company generally, in accordance with any policies,
procedures, or benefit plans adopted by the Company from time to time during the
existence of this Agreement, except Executive will not receive Cooper Clinic
benefits or Financial Planning Benefits in 2018. Executive’s rights or those of
Executive’s dependents under any such benefits policies or plans shall be
governed solely by the terms of such policies or plans. The Company reserves to
itself, or its designated administrators, exclusive authority and discretion to
determine all issues of eligibility, interpretation and administration of each
such benefit plan or policy, in accordance with the provisions of each such plan
or policy. The Company’s employment benefits, and policies related thereto, are
subject to termination, modification or limitation at the Company’s sole
discretion.
4.3    Equity. The terms and conditions of Fossil, Inc.’s 2008 and 2016 Long
Term Incentive Plans, and the respective award agreements, shall exclusively
govern any and all of Executive’s prior equity grants. Executive shall not be
entitled to receive any new, additional and/or further equity grants subsequent
to 2017; provided that the Company agrees that, under no circumstances
(including, without limitation, Executive’s becoming employed by a new employer)
will the Executive be deemed to have terminated employment with the Company
prior to April 30, 2018.
4.4    Reduction in Base Salary Payment by Company. In the event that Executive
begins new employment with a third party after December 31, 2017, and
Executive’s new base salary at such third party is less than Executive’s “Base
Salary” at the Company, the Company shall only be obligated under this Paragraph
4 to pay Executive a “Base Salary” in the amount of the difference between the
salary Executive receives at his new employer and Executive’s “Base Salary” at
the Company, from the date of such employment, until April 30, 2018, but in no
event less than $1,050 biweekly in accordance with the terms of this paragraph
4.4. Should


3



--------------------------------------------------------------------------------





Executive begin new employment after December 31, 2017, and Executive’s new base
salary is equal to or greater than Executive’s “Base Salary” at the Company, the
Company shall only be obligated under this Paragraph 4 to pay Executive a “Base
Salary” in the amount of the $1,050.00 bi-weekly from the date of such
employment, until April 30, 2018. For the avoidance of doubt, the Company agrees
to pay Executive the full amount of his “Base Salary” through December 31, 2017.
After December 31, 2017, the Executive shall be subject to the terms set forth
in this paragraph 4.4.
4.5    Bonus. The terms and conditions of the “Fossil Group 2017 Excellence
Bonus Plan Executive Level” shall exclusively govern any and all of Executive’s
rights to receive any bonus payments. The Company and the Executive agree that
Executive’s performance shall be rated no less than “Exceeds Expectations,” for
purposes of calculating the amount of bonus Executive is entitled to for 2017
under the plan. Executive shall not be entitled to participate in and/or receive
any new, additional and/or further bonus payments for periods subsequent to
2017.
4.6    Unpaid/Accrued PTO. Executive and the Company agree that Executive is not
entitled to payment of any of his unpaid, but accrued PTO for 2017, pursuant to
the Company’s PTO policy. However, as further consideration, the Company agrees
to pay Executive for all accrued, but unused, PTO days through December 31,
2017, less all applicable taxes and withholdings required and/or authorized by
law, said amount to be reported on an IRS Form W-2. Executive’s 2017 PTO payout
shall be paid no later than December 31, 2017.
4.7    Notice of new employment. Through April 30, 2018, Executive shall
promptly notify the Company of his acceptance of any offer of employment with a
third party and the date of the first day of Executive’s employment or contract
relationship (but in no event later than five (5) days after accepting any offer
of employment or contract relationship with a third party) through Darren Hart,
via both telephone 972-629-2869 and email, darren.hart@fossil.com; thereby,
allowing the Company to determine whether the base salary received is equal to,
greater than or lesser than the Executive’s


4



--------------------------------------------------------------------------------





Base Salary from the Company, as well as his compliance with other terms of this
Agreement. Executive’s failure to so notify the Company would be a material
breach of this Agreement
4.8    Total Compensation. Executive agrees that the compensation and benefits
stated above constitutes the full and exclusive monetary consideration and
compensation for all services rendered under this Agreement and for all promises
and obligations under this Agreement.
4.    Paragraph 5 Amendment. Executive and the Company hereby amend the
Executive Agreement by deleting Paragraph 5 in its entirety and replacing it
with the following:
5.    SERVERANCE BENEFITS.
(a)    AMOUNT. Subject to the terms and conditions of Paragraph 5(b) below, and
provided Executive has not otherwise forfeited his rights under this Agreement,
upon Executive’s “Termination Date,” Executive shall be entitled to the
following:
(i)    Additional Monetary Payment. The Company shall pay Executive a Monetary
Amount equal to the difference between the total amount of the actual 2017 bonus
payout he receives pursuant to the “Fossil Group 2017 Excellence Bonus Plan
Executive Level” and the amount of two-hundred ten thousand dollars and zero
one- hundredths ($210,000.00).
(ii)    2018 Unpaid/Accrued PTO. Executive and the Company agree that Executive
is not entitled to payment of any of his unpaid, but accrued PTO, pursuant to
the Company’s PTO policy. However, as further consideration, the Company agrees
to pay Executive for 160 hours of accrued, but unused, PTO days in 2018, less
all applicable taxes and withholdings required and/or authorized by law, said
amount to be reported on an IRS Form W- 2.
(iii)    Additional Benefits for Signing Agreement. Executive acknowledges and
agrees that the payments and/or benefits provided for in this Paragraph 5 are
items that Executive would not be entitled to receive, but for signing this
Agreement.
(iv)    Timing of Payment. Subject to the terms of Paragraph 5(b), the payments
required by Paragraph 5(a) shall be paid to Executive within


5



--------------------------------------------------------------------------------





ten (10) days after the Company’s receipt of the executed Release of Claims, in
the form of Exhibit B hereto, which is not thereafter revoked.
(b)    ELIGIBILITY/RELEASE. Executive’s right to the payments and benefits
described in this Section 5 is expressly conditioned upon: (i) Executive's
continued compliance with any restrictive covenants in any written agreement
between Executive and the Company, including, without limitation, Sections 6 and
7 of the Executive Agreement; and (ii) Executive’s timely execution and delivery
to the General Counsel of the Company (i.e., between May 1-21, 2018) of the
release and waiver of claims attached hereto as Exhibit “B” (the "Release of
Claims"). Notwithstanding any provisions to the contrary, the payments and
benefits described in this Section 5 shall not be paid unless and until such
binding Release of Claims is effective. If such executed Release of Claims is
not timely executed and delivered to the General Counsel of the Company (or if
the Release of Claims is timely executed and delivered, but is thereafter
revoked within the seven (7) day period), then all rights to the payments and
benefits described in this Section 5 shall be forfeited.
5.    Paragraph 7 Amendment. Executive and Company hereby amend the Executive
Agreement by revising the second sentence in Paragraph 7(d) as follows:
“Executive agrees that while he is employed by the Company, and through April
30, 2018, he shall not, without the Company’s prior written consent, directly or
indirectly, alone, or for his or her own account, or as a principal, owner,
partner, member, manager, executive, advisor, agent, trustee, officer, director,
employee, shareholder, or consultant of any corporation, trust, partnership,
joint venture or other business organization or entity, or in any other manner
or capacity whatsoever:”
All other remaining terms and condition in Paragraph 7 (including but not
limited to Paragraph 7(d)(i), 7(d)(ii), 7(d)(iii), 7(d)(iv)), shall continue in
full force and effect.
6.    Addition of Paragraph 16. Executive and the Company hereby amend the
Executive Agreement by adding the following as Paragraph 16:
16.    Executive’s Release of Claims. In consideration for the payments,
promises, agreements and benefits specified in this Agreement, which Executive
specifically acknowledges to be sufficient consideration to support this
Agreement, Executive hereby irrevocably and unconditionally RELEASES, WAIVES AND
FOREVER DISCHARGES


6



--------------------------------------------------------------------------------





the Company, along with its respective current and former subsidiaries,
Affiliates, parent companies, Affiliated companies, and each of their partners,
shareholders, agents, heirs, trustees, assigns, representatives, predecessors,
successors, officers, directors, insurers, employees and attorneys and any and
all employee pension or welfare benefit plans of these companies, including
current and former trustees and administrators of such plans (hereinafter
collectively referred to as the “Released Parties”) from all claims, causes of
action and liabilities, whether known or unknown, asserted or unasserted,
arising out of or based on facts occurring at any time on or prior to the date
of Executive’s execution of this Agreement. Executive RELEASES, WAIVES and
DISCHARGES these claims, causes of action and liabilities on behalf of Executive
and on behalf of Executive’s heirs, assigns, and anyone making a claim through
Executive. The claims, causes of action and liabilities RELEASED, WAIVED and
DISCHARGED by Executive include, but are not limited to, all claims, causes of
action and liabilities, whether known or unknown, asserted or unasserted,
arising out of or based on facts occurring at any time on or prior to the date
of Executive’s execution of this Agreement , including, but not limited to,
claims under Title VII of the Civil Rights Act of 1964, as amended through the
Civil Rights Act of 1991, 42 U.S.C. §1981, the Worker Adjustment and Retraining
Act (WARN), the Equal Pay Act, Executive Order number 11246, the Age
Discrimination in Employment Act (ADEA), the Older Workers Benefit Protection
Act (OWBPA), the Family and Medical Leave Act (FMLA), the Americans with
Disabilities Act (ADA), the Employee Retirement Income Security Act (ERISA), the
Sarbanes-Oxley Act of 2002, the Immigration Reform and Control Act (IRCA), the
National Labor Relations Act (NLRA), Section 503 of the Rehabilitation Act of
1973, the Occupational Safety and Health Act (OSHA), the Lily Ledbetter Fair Pay
Act; all claims for violations of the Texas Labor Code, all claims for
violations of California’s Industrial Wage Orders, The California Fair
Employment and Housing Act, The California Workers' Compensation Act, The
California Constitution, The California Labor Code, with the exception of Labor
Code section 2802, The California


7



--------------------------------------------------------------------------------





Business and Professions Code, The California Government Code, The California
Family Rights Act, The California Pregnancy Discrimination Act, The California
Occupational Safety and Health Act, The California Military and Veterans Code,
The California Health and Safety Code, any and all other claims, including but
not limited to, qui tam claims; common law claims; loss of earning capacity;
loss of job security; humiliation; physical impairment and/or disfigurement;
loss of consortium; harm to reputation; libel, slander, or defamation; medical
expenses; personal property damage, loss, or diminution in value; negligence;
gross negligence; assault or battery; strict liability; malice; invasion of
privacy; intentional infliction of emotional distress; negligent infliction of
emotional distress; loss or diminution of career advancement; loss of dignity;
any and all claims arising under any other federal, state, or local statute,
law, ordinance, rule, regulation, or order prohibiting employment discrimination
or retaliation; any claim under tort, wrongful discharge, breach of contract, or
breach of agreement; any other theory, claim, or cause of action whatsoever; or
any other claims for personal injury, monetary damages, back pay, front pay,
benefits, compensatory damages, punitive damages, liquidated damages, attorney's
fees and any other form of personal relief. This release specifically includes
without limitation any claim for age discrimination or retaliation pursuant to
the Age Discrimination in Employment Act (ADEA), the Older Workers Benefit
Protection Act (OWBPA), or any similar state or local law. This release does not
apply to claims arising out of or based on facts occurring after the date this
Agreement is signed or claims that may not be waived or released as a matter of
law, nor does it apply to any of the following:
A.    rights of Executive arising under, or preserved by, this Addendum ;
B.    the right of Executive to receive COBRA continuation coverage in
accordance with applicable law;
C.    claims for benefits under any health, disability, retirement, life
insurance or other, similar employee benefit plan (within the


8



--------------------------------------------------------------------------------





meaning of Section 3(3) of ERISA) of the Company or any of its Affiliates except
as otherwise stated herein; and
D.    rights to indemnification Executive has or may have, if any, under the by-
laws or certificate of incorporation of the Company, its parent corporation or
any of their respective Affiliates or as an insured under any director’s and
officer’s liability insurance policy now, in the future or previously in force.
7.    Addition of Paragraph 17. Executive and the Company hereby amend the
Executive Agreement by adding the following as Paragraph 17:
17.    Acknowledgement of Receipt of All Wages Due. Without waiving any
prospective or retrospective rights under the Fair Labor Standards Act (“FLSA”)
and subject to the Company’s and Parent’s compliance with the terms of this
Addendum, Executive agrees and acknowledges that any dispute related to the
payment of wages or other compensation to Executive, as of the Effective Date,
is hereby resolved to Executive’s complete and full satisfaction and that
Executive has, in fact, received all wages and compensation to which he or she
is due as a result of employment with the Company through that date (other than
accrued and unpaid salary, wages and benefits). It is the parties’ intent to
release all claims which can legally be released but no more than that.
8.    Addition of Paragraph 18. Executive and the Company hereby amend the
Executive Agreement by adding the following as Paragraph 18:
18.    Administrative Proceedings and Protected Activity. As of the Effective
Date, Executive represents he has not filed any charge, complaint, or lawsuit
concerning any claim(s) referred to in Paragraph 16 above. The release in
Paragraph 16 above does not release claims that cannot be released as a matter
of law, including any Protected Activity (as defined below). This release does
not extend to any right Executive may have to unemployment compensation benefits
or workers’ compensation benefits. Executive represents that Executive has made
no assignment or transfer of any right, claim, complaint, charge, duty,
obligation, demand, cause of action, or other matter waived or released by
Section 16. Executive understands that nothing in this Agreement shall in any
way limit or prohibit Executive from engaging for a


9



--------------------------------------------------------------------------------





lawful purpose in any Protected Activity. For purposes of this Agreement,
“Protected Activity” shall mean filing a charge, complaint, or report with, or
otherwise communicating with, cooperating with or participating in any
investigation or proceeding that may be conducted by, any federal, state or
local government agency or commission, including, but not limited to, the
Securities and Exchange Commission, the Equal Employment Opportunity Commission,
the Occupational Safety and Health Administration, and the National Labor
Relations Board (“Government Agencies”). Executive understands that in
connection with such Protected Activity, Executive is permitted to disclose
documents or other information as permitted by law, and without giving notice
to, or receiving authorization from, the Company. Executive further understands
that “Protected Activity” does not include the disclosure of any the Company
attorney-client privileged communications.
9.    Addition of Paragraph 19. Executive and the Company hereby amend the
Executive Agreement by adding the following as Paragraph 19:
19.    Waiver of Recovery. Executive waives any right Executive may have to
recover in any proceeding that results from a charge or action filed by
Executive or by any other person or entity, including any state or federal
agency. Executive waives any right to monetary recovery or reinstatement if a
charge or action is successfully brought or settled by Executive, or any other
person or entity, including any state or federal agency, against any person,
entity, or corporation released by this Agreement. Executive’s waiver of the
right to monetary recovery or reinstatement also applies to any settlement of
any charge or action brought by Executive or by any other person or entity,
including any state, federal, or local agency.
10.    Addition of Paragraph 20. Executive and the Company hereby amend the
Executive Agreement by adding the following as Paragraph 20:
20.    Confidentiality. Executive agrees to maintain in complete confidence the
existence of this Agreement, the contents and terms of this Agreement, and the
consideration for this Agreement (hereinafter collectively referred to as


10



--------------------------------------------------------------------------------





“Agreement Information”). Except as required by law, Executive may disclose
Agreement Information only to his immediate family members, the Court in any
proceedings to enforce the terms of this Agreement, Executive’s counsel, and
Executive’s accountant and any professional tax advisor to the extent that they
need to know the Agreement Information in order to provide advice on tax
treatment or to prepare tax returns, and must prevent disclosure of any
Agreement Information to all other third parties. Executive agrees that he will
not publicize, directly or indirectly, any Agreement Information. The
confidentiality requirement in this Paragraph does not apply to information
Executive provides to the EEOC or comparable state or local agencies, although
Executive agrees to not voluntarily provide any information regarding the fact,
terms, or amount of this Agreement in any public filing made in association with
any charge or investigation involving the EEOC or comparable state or local
agency.
11.    Addition of Paragraph 21. Executive and the Company hereby amend the
Executive Agreement by adding the following as Paragraph 21:
21.    Full and Knowing Waiver. The Company hereby advises Executive to consult
with an attorney of Executive’s choice before signing this Agreement. By signing
this Agreement, Executive certifies that:
a.    Executive understands that Executive is, through this Agreement, releasing
the Company from any and all claims that Executive may have against it,
including any rights or claims under the Age Discrimination in Employment Act of
1967 (29 U.S.C. § 621, et seq.);
b.    Executive has carefully read and fully understands all of the provisions
of this Agreement;
c.    Executive understands that Executive is not waiving rights or claims that
may arise out of or be based on facts that occur after the date that this
Agreement is executed; and
d.    Executive agrees to the terms knowingly, voluntarily and without
intimidation, coercion or pressure.


11



--------------------------------------------------------------------------------





12.    Addition of Paragraph 22. Executive and the Company hereby amend the
Executive Agreement by adding the following as Paragraph 22:
22.    Consideration and Revocation of Agreement. Executive has a period of the
later of twenty-one (21) days (the “Offer Consideration Period”), to consider
whether to enter into and execute this Agreement. Executive understands that the
Offer Consideration Period shall begin to run on the day Executive received this
Agreement. If Executive accepts this Agreement by signing it, Executive may
revoke such acceptance by notifying the Company in writing within seven (7) days
after signing the Agreement. To be effective, Executive must ensure that this
written revocation is received by Darren Hart, 901 S. Central Expressway,
Richardson, Texas 75080, facsimile number 972-238-2553, Darren.hart@fossil.com,
no later than the eighth (8th) day following Executive’s execution of this
Agreement. Both the Company and Executive acknowledge that this Agreement shall
not be effective until the date upon which the foregoing revocation period has
expired (the “Effective Date” of the Agreement). Before the Offer Consideration
Period expires and during the seven (7)-day revocation period set forth above,
the Company may withdraw and rescind this Agreement.
13.    Addition of Paragraph 23. Executive and the Company hereby amend the
Executive Agreement by adding the following as Paragraph 23:
23.    Future Cooperation. Executive agrees to cooperate fully with the Company
with respect to any investigations, legal proceedings, or other matters which
arose during or may arise after Executive’s employment with the Company,
including without limitation providing truthful testimony, and to appear upon
the Company’s reasonable request as a witness and/or consultant in defending or
prosecuting claims of all kinds, including but not limited to any litigation,
administrative actions or arbitrations. Nothing in this Paragraph shall be
construed to prohibit Executive from reporting conduct to, providing truthful
information to or participating in any investigation or proceeding conducted by
any federal or state government agency or self-regulatory organization.


12



--------------------------------------------------------------------------------





14.    Term of Addendum. The Company and Executive agree that the term of this
Addendum shall commence on the Effective Date, as set forth in Paragraph 1
above.
15.    Entire Addendum. This Addendum contains the entire agreement between the
Parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto. Except as modified herein,
all other terms and conditions of the Executive Agreement, which are not
inconsistent with these modifications, shall continue in full force and effect.
16.    Waivers and Amendments. This Addendum may be amended, superseded,
canceled, renewed or extended, and the terms and conditions hereof may be
waived, only by a written instrument signed by the Parties or, in the case of a
waiver, by the Party waiving compliance. No delay on the part of any Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any Party of any such right, power
or privilege hereunder, nor any single or partial exercise of any right, power
or privilege hereunder, preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.
17.    Governing Law. The validity of this Addendum and any of its terms and
provisions, as well as the rights and duties of the Parties hereunder, shall be
governed by, construed under, and in accordance with the laws of the state of
Texas. With respect to any disputes, claims and/or causes of action between the
Parties hereto, the Company and Executive agree that the state and federal
courts situated in Dallas County, Texas, shall have personal jurisdiction over
the Company and Executive to hear all disputes arising under this Addendum. This
Addendum is to be at least partially performed in Dallas County, Texas, and, as
such, the Company and Executive agree that venue shall be proper with the state
and federal courts in Dallas County, Texas, to hear such disputes.
18.    Assignment. This Addendum, and any rights and obligations hereunder, may
not be assigned by Executive and may be assigned by the Company only to a
successor by merger or purchaser of all or substantially all of the assets of
the Company.
19.    Counterparts. This Addendum may be executed in separate counterparts,
each of which when so executed and delivered shall be deemed an original, but
all of which together shall constitute one and the same instrument.
20.    Headings. The headings in this Addendum are for reference purposes only
and shall not in any way affect the meaning or interpretation of this Addendum.
21.    No Presumption Against Interest. This Addendum has been negotiated,
drafted, edited and reviewed by the respective parties, and therefore, no
provision arising directly or indirectly here from shall be construed against
any party as being drafted by said party.


13



--------------------------------------------------------------------------------





22.    Binding Agreement. This Addendum shall inure to the benefit of and be
binding upon the Company and its respective successors and assigns and Executive
and Executive’s legal representatives.
IN WITNESS WHEREOF, the Parties have executed this Addendum as of the date first
above written.




14



--------------------------------------------------------------------------------






EXECUTIVE
/s/ Dennis R. Secor            
Name: Dennis R. Secor


Date: 8/31/17








COMPANY
FOSSIL PARTNERS, L.P.
By: FOSSIL GROUP, INC.
Its General Partner
By: /s/ Darren Hart            
Name: Darren Hart, Ph.D.
Title: Executive Vice-President
Date: 8/31/17




FOSSIL GROUP, INC. (solely for purposes of Section 4.3)


By: /s/ Darren Hart            
Name: Darren Hart, Ph.D.
Title: Executive Vice-President
Date: 8/31/17




15



--------------------------------------------------------------------------------






EXHIBIT A
EXECUTIVE SEVERANCE AGREEMENT


This Executive Severance Agreement (this “Agreement”), made this 4th day of
January, 2016 (the “Effective Date”), is by and between Fossil Partners, L.P., a
Texas limited partnership (the “Company”), and Dennis R. Secor, a resident of
Texas (“Executive”) (the signatories to this Agreement will be referred to
jointly as the “Parties”).


WHEREAS, the Company desires that Executive receive certain severance benefits
in connection with certain terminations of service in exchange for entering into
this Agreement; and


WHEREAS, both the Company and Executive have read and understood the terms and
provisions set forth in this Agreement, and have been afforded a reasonable
opportunity to review this Agreement with their respective advisors.


NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
in this Agreement, and for good and valuable consideration, the receipt of which
is hereby acknowledged, Executive and the Company agree as follows:


1.    DEFINITIONS.    


a.    “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under the Exchange Act.


b.    “Base Salary” means Executive’s then current annual base salary in effect.


c.    “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under
the Exchange Act.


d.    “Cause” shall mean Executive’s Termination of Service by the Company upon
the occurrence of any of the following events, as determined by the Company, in
its sole discretion: (i) an act or acts of theft, embezzlement, fraud, or
dishonesty by Executive, regardless of whether it relates to the Company or its
Affiliates; (ii) a willful or material misrepresentation by Executive that
relates to the Company or its Affiliates or has an impact on the Company or its
Affiliates; (iii) any gross or willful misconduct by Executive with regard to
the Company or its Affiliates; (iv) any violation by Executive of any fiduciary
duties owed by Executive to the Company or its Affiliates; (v) Executive’s
conviction of, or pleading nolo contendere or guilty to, a felony (other than a
traffic infraction) or misdemeanor; (vi) a material violation of the Company’s
written policies, standards or guidelines, which Executive failed to cure within
thirty (30) days after receiving written notice from the Company specifying the
alleged violation; (vii) Executive’s failure or refusal to satisfactorily
perform the duties and responsibilities required to be performed by Executive or
necessary to carry out Executive’s job duties, which Executive failed to cure
within thirty (30) days after receiving written notice from the Company
specifying the alleged willful failure or refusal; (viii) the failure or refusal
of Executive to follow the lawful directives of


16



--------------------------------------------------------------------------------





the Company; (ix) Executive’s illegal use of drugs, use of alcohol or illegal
drugs in the workplace, or Executive is under the influence of alcohol or
illegal drugs in the workplace or Executive possesses illegal drugs in the
workplace (x) a material breach by Executive of any agreement to which Executive
and the Company are parties that is not cured by Executive within thirty (30)
days after receipt by Executive of a written notice from the Company specifying
the details of such breach; or (xi) Employee’s unauthorized use or disclosure of
any Proprietary Information of the Company
 
e.    “Change in Control” shall mean a “Change in Control” as defined in the
Incentive Plan.


f.    “Code” means the Internal Revenue Code of 1986, as amended.


g.    “Date of Grant” means, with respect to an equity or equity-based award
previously granted to Executive, the applicable date of grant of such award as
set forth in the award agreement for such award.


h.    “Exchange Act” means the Securities Exchange Act of 1934, as amended.


i.    “Fossil” means Fossil Group, Inc., a Delaware corporation.


j.    “Good Reason” means Executive’s resignation in accordance with the
following sentence after the occurrence of one or more of the following without
Executive’s express written consent: (i) a material diminution by the Company in
Executive’s Base Salary; provided, however, that, a reduction of Base Salary
that (combined with all prior reductions) totals ten percent (10%) or less and
also applies to substantially all other similarly situated employees of the
Company will not be grounds for “Good Reason”; (ii) a material reduction of
Executive’s authority, duties, or responsibilities relative to Executive’s
authority, duties, or responsibilities in effect immediately prior to such
reduction, provided, however, that continued employment following a Change in
Control with substantially the same responsibility with respect to the Company’s
business and operations will not constitute “Good Reason” (for example, “Good
Reason” does not exist if Executive is employed by the Company with
substantially the same responsibilities with respect to the Company’s business
that Executive had immediately prior to the Change in Control regardless of
whether Executive’s title is revised to reflect Executive’s placement within the
overall corporate hierarchy or whether Executive provides services to a
subsidiary, affiliate, business unit or otherwise); (iii) the relocation of
Executive’s principal work location(s) to a facility or a location more than
fifty (50) miles from Executive’s prior work location; or (iv) the Company’s
material breach of its employment agreement with Executive.  In order for
Executive’s resignation to be for Good Reason, Executive must not terminate
employment with the Company without first providing the Company with written
notice of the acts or omissions constituting the grounds for “Good Reason”
within sixty (60) days of Executive’s awareness of the initial existence of the
grounds for “Good Reason” and a cure period of thirty (30) days following the
date of written notice (the “Cure Period”), such grounds must


17



--------------------------------------------------------------------------------





not have been cured during such time, and Executive must resign within thirty
(30) days following the end of the Cure Period.


k.     “Incentive Plan” means the Fossil, Inc. 2008 Long-Term Incentive Plan, or
any successor plan thereto.


l.    “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) Fossil or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of Fossil or
any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities or (iv) a corporation owned, directly
or indirectly, by the stockholders of Fossil in substantially the same
proportions as their ownership of stock of Fossil.


m.    “Restricted Area” means the geographical area within which Executive
performed services for the Company or its Affiliates or for which Executive had
any responsibility or about which Executive received Proprietary Information
during the term of Executive’s employment with the Company.
 
n.    “Target” means the Company’s or its Affiliates’ desired performance metric
achievement determined for each fiscal year to calculate Executive pay for
benchmarking purposes. For fiscal 2015, the Target achievement level was an
“exceeds” rating.


o.    “Target Bonus” means the annual cash bonus compensation, if any, that may
be paid to Executive if Executive and the Company and its Affiliates achieved
the Target level performance goals established by the Company and its Affiliates
for the applicable performance period under any cash bonus plan.


p.    “Termination Date” means the effective date of Executive’s Termination of
Service.


q.    “Termination of Service” means a “separation from service” within the
meaning of Section 409A of the Code and the final treasury regulations issued
thereunder.


2.    DUTIES. The Company has agreed to employ Executive and Executive is
currently employed as Executive Vice President and Chief Financial Officer. The
specific position and duties assigned to Executive may be changed or modified at
any time by the Company, in its sole discretion. Executive will work diligently
to perform his or her assigned duties in a reasonable, timely, and professional
manner, and will comply with all applicable policies and rules of the Company.


3.    AT WILL EMPLOYMENT. At all times during his or her employment with the
Company, Executive’s employment will be considered at-will. Nothing in this
Agreement shall be construed as a guarantee of present or future employment with
the Company.




18



--------------------------------------------------------------------------------





4.    COMPENSATION. During the term of this Agreement, the Company will provide
Executive with compensation and benefits, subject to adjustment at any time at
the Company’s discretion. Compensation will be paid in accordance with the
Company’s payroll policies and practices, which may be adjusted at any time at
the Company’s discretion.


5.    SEVERANCE BENEFITS.


a.    TERMINATION OF SERVICE WITHOUT CAUSE OR RESIGNATION FOR GOOD REASON PRIOR
TO A CHANGE IN CONTROL. Subject to the terms and conditions of Section 5(d)
below and provided Executive has not otherwise forfeited his or her rights under
this Agreement, upon Executive’s Termination of Service by the Company without
Cause or Executive’s resignation for Good Reason prior to a Change in Control,
Executive shall become entitled to the following:


(i)    payment of an amount equal to eighteen (18) months of Executive’s Base
Salary as of the Termination Date (or if such termination of employment is a
result of Section 1(j)(i), then Executive’s Base Salary immediately prior to
such reduction of Base Salary), less all applicable withholdings and taxes,
payable in thirty-nine (39) equal installments over an eighteen (18) month
period in accordance with the Company’s normal payroll practices, with the first
payment commencing on the first payroll date coinciding with or immediately
following the sixtieth (60th) day following the Termination Date;


(ii)     payment of a cash bonus under any cash bonus plan for which Executive
was eligible on the Termination Date as follows:


A.    a pro-rata bonus amount for the fiscal year in which the Termination Date
occurs based on the actual performance by Fossil and its Affiliates under the
applicable cash bonus plan, payable in a lump sum to Executive at the ordinary
time of payout to other active employees (generally in March of the following
year), less all applicable withholdings and taxes. The amount to be paid to
Executive hereunder shall be the bonus payment amount Executive would have
received under the cash bonus plan using Executive’s Target performance review
rating (or any subsequent target measurement used under a cash bonus plan for
Executive) had Executive not incurred a Termination of Service times (1) the
number of actual days Executive was employed during the fiscal year through the
Termination Date, divided by (2) three hundred sixty-five (365); and


B.    an amount equal to the full Target Bonus for which Executive was eligible
for during the fiscal year in which the Termination Date occurs times one point
five (1.5), less all applicable withholdings and taxes, divided and payable in
thirty-nine (39) equal installments over an eighteen (18) month period in
accordance with the Company’s normal payroll practices, with the


19



--------------------------------------------------------------------------------





first payment commencing on the first payroll date coinciding with or
immediately following the sixtieth (60th) day following the Termination Date.


(iii)    with respect to any outstanding non-performance based restricted stock
unit and stock appreciation right awards granted pursuant to the Incentive Plan
(collectively, “Time-Based Awards”), unless more favorable vesting is provided
under the terms of the applicable award agreement, the outstanding Time-Based
Awards shall continue to vest for an additional eighteen (18) months, to the
same extent such awards would have otherwise vested had Executive remained
employed during such period; plus


(iv)    with respect to any outstanding performance based restricted stock unit
awards granted pursuant to the Incentive Plan (“PSU Awards”), unless more
favorable vesting is provided under the terms of the applicable award agreement,
pro-rata vesting on the date such award would vest on its terms, in an amount
equal to (1) the ratio derived by dividing the sum of eighteen (18) months plus
the number of whole calendar months from the respective Date of Grant through
the Termination Date, by the total number of months from the Date of Grant
through the date such award would vest on its terms, provided the ratio is no
greater than one, multiplied by (2) the number of performance based restricted
stock unit awards that would have vested based on the actual performance of
Fossil and its Affiliates at the end of the applicable performance period; and


(v)    notwithstanding anything in an award agreement to the contrary, all
vested stock appreciation rights, whether vested pursuant to this Section 5(a)
or the terms of such award, shall be exercisable until the earlier of (1) the
expiration date of such stock appreciation right award, and (2) the date that is
twenty-four (24) months from the Termination Date.


b.    TERMINATION OF SERVICE WITHOUT CAUSE OR RESIGNATION FOR GOOD REASON IN
CONNECTION WITH OR FOLLOWING A CHANGE IN CONTROL. Subject to the terms and
conditions of Section 5(d) below and provided Executive has not otherwise
forfeited his or her rights under this Agreement, upon Executive’s Termination
of Service by the Company without Cause or resignation for Good Cause in
connection with or within the twenty-four (24) months following a Change in
Control, Executive shall become entitled to the following:


(i)    payment of an amount equal to twenty-four (24) months of Executive’s Base
Salary as of the Termination Date (or if such termination of employment is a
result of Section 1(j)(i), then Executive’s Base Salary immediately prior to
such reduction of Base Salary), less all applicable withholdings and taxes,
payable in fifty-two (52) equal installments over a twenty-four (24) month
period in accordance with the Company’s normal payroll practices, with the first
payment commencing on the first payroll date coinciding with or immediately
following the sixtieth (60th) day following the Termination Date;


20



--------------------------------------------------------------------------------







(ii)    payment of a cash bonus under any cash bonus plan for which Executive
was eligible on the Termination Date as follows:


A.    an amount equal to the full Target Bonus Executive would have received
under the cash bonus plan had Executive not incurred a Termination of Service,
payable in a lump sum, less all applicable withholdings and taxes, on the first
payroll date coinciding with or immediately following the sixtieth (60th) day
following the Termination Date; and


B.    an amount equal to the full Target Bonus for which Executive was eligible
for the fiscal year in which the Termination Date occurs times two (2), less all
applicable withholdings and taxes, divided and payable in fifty-two (52) equal
installments over a twenty-four (24) month period in accordance with the
Company’s normal payroll practices, with the first payment commencing on the
first payroll date coinciding with or immediately following the sixtieth (60th)
day following the Termination Date.


(iii)    with respect to any outstanding Time-Based Awards, full acceleration of
vesting of such awards, as of the Termination Date;


(iv)    with respect to any outstanding PSU Awards, unless more favorable
vesting is provided under the terms of the applicable award agreement, (A) if
the Termination of Service occurs within the first half of the applicable
performance period, then full acceleration of vesting at Target performance, and
(B) if the Termination of Service occurs within the second half of the
applicable performance period, then accelerated vesting of the award, based on
actual performance of Fossil and its Affiliates if measurable, or at Target
performance if the performance of Fossil and its Affiliates is not measurable;
and


(v)    notwithstanding anything in an award agreement to the contrary, all
vested stock appreciation rights, whether vested pursuant to this Section 5(b)
or the terms of such award, shall be exercisable until the earlier of (1) the
expiration date of such stock appreciation right award, and (2) the date that is
twenty-four (24) months from the Termination Date.


c.     HEALTH BENEFITS.  Executive shall receive information about continuation
health care coverage under the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”) under separate cover. Subject to the terms and conditions of
Section 5(d) below and provided Executive has not otherwise forfeited his or her
rights under this Agreement, the Company shall pay Executive on a monthly basis,
an amount equal to the Company paid portion of the health insurance premiums
that were paid by the Company on behalf of Executive immediately prior to the
Termination Date, less all applicable taxes and withholdings required and/or
authorized by law (the “Healthcare Allowance”), to be used


21



--------------------------------------------------------------------------------





by Executive to purchase health coverage after the Termination Date, such as
COBRA coverage or coverage on the Health Insurance Marketplace (Exchange).  Such
Healthcare Allowance will be made available to Executive for a period of
eighteen (18) months from the Termination of Service or until Executive becomes
eligible to participate in another employer’s health care plan, whichever date
is earlier.  The amount of the Healthcare Allowance will be calculated by the
Company’s benefits department.  However, Executive is not required to use any
portion of the Healthcare Allowance for this purpose or provide evidence of such
health coverage.  It is solely Executive’s responsibility to elect or apply for
post-termination health coverage and to pay the full amount of any required
premium or contribution for such post-termination health coverage.  The Company
agrees to pay the Healthcare Allowance to Executive in accordance with the
Company’s normal payroll practices, with the first payment commencing on the
first payroll date coinciding with or immediately following the sixtieth (60th)
day following the Termination Date; provided, that, the first payment shall
include any payment that would have otherwise been paid during the preceding
sixty (60) day period.


d.    ELIGIBILITY; RELEASE. The right to the payments and benefits described in
this Section 5 is conditioned upon: (i) Executive’s continued compliance with
any restrictive covenants in any written agreement between Executive and the
Company, including, without limitation, Sections 6, and 7; and (ii) within fifty
(50) days following the Termination Date, the execution and delivery to the
General Counsel of the Company by Executive of a release prepared by the Company
and providing for Executive’s release of any and all claims against the Company
and its Affiliates (and those acting on behalf of them) that may have arisen on
or before the date of the release, which release shall contain such other
reasonable and customary terms as are specified by and acceptable to the Company
(the “Release”). Notwithstanding any provisions to the contrary, the payments
and benefits described in this Section 5 shall not be paid unless and until such
binding release is effective. If such executed release is not delivered within
fifty (50) days of the Termination Date, then all rights to the payments and
benefits described in this Section 5 shall be forfeited.
 
6.    NON-DISCLOSURE AND CONFIDENTIALITY.


a.    Executive acknowledges that, by the nature of his or her duties and in
order for Executive to perform his or her duties, the Company and its Affiliates
shall disclose to Executive, and Executive shall have otherwise prohibited
access to, trade secrets and confidential, proprietary, and highly sensitive
information of and/or relating to the Company and its Affiliates, which is a
competitive asset of the Company and its Affiliates and which Executive did not
have prior knowledge of, including, without limitation, information pertaining
to: (i) the identities of existing and prospective customers or clients,
including names, addresses, contact persons, and pricing information; (ii)
current, pending, and prospective contracts and business relationships; (iii)
business information pertaining to existing and prospective customers or
clients, including customer or client preferences and non-public personal
information; (iv) product and systems specifications, concepts for new or
improved products, and other product or systems data; (v) the identities of and
special skills possessed by the Company, its Affiliates and/or the Company’s or
its Affiliates’


22



--------------------------------------------------------------------------------





executives; (vi) customer or client lists and profiles developed and/or
purchased by the Company or its Affiliates; (vii) training programs developed by
the Company or its Affiliates; (viii) pricing studies, information, and
analyses; (ix) current and prospective products, product designs, inventions,
services, and or systems; (x) financial models, business projections and market
studies; (xi) the Company’s and its Affiliates’ financial results and business
conditions, including, without limitation, marketing and business plans and
strategies; (xii) special processes, procedures, and services of the Company and
its Affiliates; (xiii) computer programs, technology, and software developed by
the Company, its Affiliates and/or their consultants; (xiv) any and all
information regarding the salary, pay scale, capabilities, experiences and
desires of the Company’s and its Affiliates’ employees and independent
contractors; (xv) vendor or supplier lists, profiles, preferences and non-public
personal information; and (xvi) and other business information disclosed to
Executive by the Company or its Affiliates, either directly or indirectly, in
writing, orally, or by drawings or observation. The confidential, proprietary,
and highly sensitive information described in this Section 6(a) is hereinafter
referred to as “Proprietary Information.”


b.    Executive acknowledges and agrees that Proprietary Information is
proprietary to and a trade secret of the Company and its Affiliates and, as
such, is a special and unique asset of the Company and its Affiliates. Executive
recognizes and agrees that the unauthorized disclosure and/or use of Proprietary
Information will place the Company and its Affiliates at a competitive
disadvantage and cause irreparable harm and loss to the Company and its
Affiliates. Executive understands and acknowledges that each and every component
of the Proprietary Information (i) has been developed by the Company and its
Affiliates at significant effort and expense and is sufficiently secret to
derive economic value from not being generally known to other parties, and (ii)
constitutes a protectable business interest of the Company and its Affiliates.
Executive agrees to preserve and protect the confidentiality of all Proprietary
Information. Consequently, during Executive’s employment with the Company and
after Executive’s Termination of Service for any reason, Executive agrees not
to: (A) use, directly or indirectly, at any time, any Proprietary Information
for his or her own benefit or for the benefit of another; or (B) disclose,
directly or indirectly, any Proprietary Information to any person or entity,
except as permitted in the proper performance of the duties assigned to
Executive in this Agreement or as otherwise permitted by law. Executive
acknowledges and agrees that the Company and its Affiliates own the Proprietary
Information. Executive agrees not to dispute, contest, or deny any such
ownership rights either during or after the Executive’s employment with the
Company. Executive further acknowledges and agrees not to make copies of any
Proprietary Information, except in the performance of the duties assigned to him
or her in this Agreement.


c.    Executive’s obligations under this section shall survive Executive’s
employment with the Company. Executive’s obligations under this section are in
addition to, and not in limitation or preemption of, all other obligations of
confidentiality which he or she may have to the Company or its Affiliates under
general legal or equitable principles or under other policies of the Company or
its Affiliates.


7.    NON-COMPETITION AND NON-SOLICITATION.


23



--------------------------------------------------------------------------------







a.    Executive acknowledges that the Company and its Affiliates have, over a
period of time, developed, and will continue, over a period of time, to develop,
significant relationships and goodwill between themselves and their current and
prospective clients, customers, vendors, and suppliers by providing superior
products and services to their current and prospective clients, customers,
vendors, and suppliers. Executive further acknowledges that these relationships
and goodwill are a valuable asset belonging solely to the Company and its
Affiliates. The Company and its Affiliates promise to share their business
relationships and goodwill with Executive.


b.    Executive agrees that, as part of his or her employment with the Company,
he or she will become familiar the Proprietary Information of the Company and
its Affiliates, including, without limitation, information regarding the salary,
pay scale, capabilities, experiences and desires of the Company’s and its
Affiliates’ employees and independent contractors. Executive agrees to maintain
the confidentiality of such information.


c.    Executive acknowledges that, in exchange for the execution of the
non-competition and non-solicitation restrictions set forth below in this
section, he or she has received substantial, valuable consideration, including
the consideration set forth in Sections 4, 5 and 6 above. Executive acknowledges
and agrees that this consideration constitutes fair and adequate consideration
for the execution of the non-competition and non-solicitation restrictions set
forth in this section.


d.    In consideration for (i) the Company’s promise to provide Proprietary
Information to Executive, (ii) the substantial economic investment made by the
Company and its Affiliates in the Proprietary Information and goodwill of the
Company and its Affiliates, and/or the business opportunities disclosed or
entrusted to Executive, (iii) access to the Company’s and its Affiliates’
customers, clients, vendors and suppliers, and (iv) the Company’s employment of
Executive pursuant to this Agreement and the compensation and other benefits
provided by the Company to Executive, to protect the Proprietary Information and
business goodwill of the Company and its Affiliates, Executive agrees to the
following restrictive covenants. Executive agrees that while he or she is
employed by the Company and for a period of eighteen (18) months following
Executive’s Termination of Service, he or she shall not, without the Company’s
prior written consent, directly or indirectly, alone or for his or her own
account, or as a principal, owner, partner, member, manager, executive, advisor,
agent, trustee, officer, director, employee, shareholder, or consultant of any
corporation, trust, partnership, joint venture or other business organization or
entity, or in any other manner or capacity whatsoever:


(i)    be employed by, work for, perform consulting services for, have business
dealings with, control, manage, have an ownership interest in, establish, take
steps to establish, engage in or otherwise become involved with, directly or
indirectly, any business, operation, corporation, partnership, association,
agency, or other person or entity that is in the business of producing,
marketing, servicing, and/


24



--------------------------------------------------------------------------------





or retailing, directly or at wholesale, watches, leather goods or connected
devices (works with an app), in the Restricted Area; or


(ii)    call upon, solicit, divert, interfere with, induce, or attempt to call
upon, solicit, divert, interfere with, or induce any of the Company’s or its
Affiliates’ clients or customers with whom the Company or its Affiliates did
business or were in the process of conducting business during the previous
twenty-four (24) months of Executive’s employment with the Company, and who or
which: (A) Executive contacted, called on, serviced or did business with during
Executive’s employment with the Company; (B) Executive learned of as a result of
Executive’s employment with the Company; or (C) about whom Executive received
Proprietary information. This restriction applies only to business which is in
the scope of services or products provided by the Company or its Affiliates;


(iii)    cause, induce, solicit or attempt to cause, induce or solicit clients,
manufacturers, suppliers, or others doing business with the Company or its
Affiliates to terminate, reduce, or alter such business with the Company or its
Affiliates; or


(iv)    recruit, hire, or attempt to recruit or hire, directly, indirectly or by
assisting others, any other employees or independent contractors of the Company
or its Affiliates, nor shall he or she contact or communicate with any other
employees or independent contractors of the Company or its Affiliates for the
purpose of inducing other employees or independent contractors to terminate
their employment or association with the Company or its Affiliates. For purposes
of this covenant, “other employees or independent contractors” shall refer to
permanent employees, temporary employees, or independent contractors who were
employed by, doing business with, or associated with the Company or its
Affiliates within six (6) months of the time of the attempted recruiting or
hiring. Executive’s obligations under this section shall survive Executive’s
employment with the Company.


e.    Executive understands that the non-competition and non-solicitation
restrictions shall apply whether he or she acts as an individual or for his or
her own account, or as a principal, partner, owner, member, manager, executive,
officer, director, employee, advisor, agent, trustee, shareholder, salesman,
distributor, consultant, representative or in any other capacity whatsoever, of
any person, firm, corporation or other entity.


f.    Executive agrees that the non-competition and non-solicitation
restrictions set forth above are ancillary to an otherwise enforceable agreement
and supported by independent valuable consideration. Executive further agrees
that the limitations as to time, geographical area, and scope of activity to be
restrained by this section are reasonable and acceptable to him or her, and do
not impose any greater restraint than is reasonably necessary to protect the
goodwill and other business interests of the Company and Affiliates. Executive
agrees that if, at some later date, a court of competent jurisdiction determines
that the non-competition and/or non-solicitation restrictions set forth in this
section are unreasonable or


25



--------------------------------------------------------------------------------





unenforceable as written, this section may be reformed by the court and enforced
to the maximum extent permitted by law.


g.    If Executive is found to have violated any of the provisions of this
section, Executive agrees that the restrictive period of each covenant so
violated shall be extended by a period of time equal to the period of such
violation by him or her. It is the intent of this section that the running of
the restrictive period of any covenant shall be tolled during any period of
violation of such covenant so that the Company may obtain the full and
reasonable protection for which it contracted and so that Executive may not
profit by his or her breach.


h.    Executive understands that his or her obligations under this section shall
survive his or her employment with the Company and shall not be assignable by
him or her.


8.    REMEDIES FOR BREACH OF SECTIONS 6 and 7. In the event that Executive
violates any of the provisions set forth in Sections 6 or 7 of this Agreement,
he or she acknowledges that the Company will suffer immediate and irreparable
harm which cannot be accurately calculated in monetary damages and/or for which
money damages would not be a sufficient remedy to the Company . Consequently,
Executive acknowledges and agrees that the Company shall be entitled to a
temporary restraining order and injunctive relief, to prevent such a violation
or threatened violation, and to recover from Executive the Company’s attorneys’
fees, costs and expenses related to any violation or threatened violation of
this Agreement and enforcement of this Agreement. Executive further acknowledges
and agrees that this injunctive relief shall be in addition to any other legal
or equitable relief to which the Company would be entitled. The existence of any
claim or cause of action by Executive against the Company or its Affiliates,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of Sections 6 or 7 of this Agreement
or preclude injunctive relief. Executive also acknowledges that violations of
the provisions set forth in Sections 6 or 7 will result in the immediate
cessation of the payments and benefits described in Section 5 above.


9.    CLAWBACK. Executive acknowledges, understands and agrees, with respect to
any compensation paid to Executive pursuant to this Agreement or otherwise, that
such compensation shall be subject to recovery by the Company, and Executive
shall be required to repay such compensation, if either in the year such
compensation is paid, or within the three (3) year period thereafter: (i) Fossil
(or any successor thereto) is required to prepare an accounting restatement due
to material noncompliance of the Company or an Affiliate with any financial
reporting requirement under applicable securities laws and Executive is or was
during such three (3) year period, either a named executive officer of Fossil or
an employee of the Company who is responsible for preparation of the Company’s
financial statements; or (ii) the Company or Fossil is required by applicable
law to require repayment by Executive of such compensation. The parties agree
that the repayment obligations set forth in the foregoing sentence shall only
apply to the extent repayment is required by applicable law.


10.    SEVERABILITY. The Parties acknowledge that each covenant and/or provision
of this Agreement shall be enforceable independently of every other covenant
and/or provision.


26



--------------------------------------------------------------------------------





Furthermore, Executive and the Company acknowledge that, in the event any
covenant and/or provision of this Agreement is determined to be unenforceable
for any reason, the remaining covenants and/or provisions will remain effective,
binding and enforceable.


11.    COMPLETE AGREEMENT; MODIFICATION. The Parties acknowledge and agree that
this Agreement constitutes the complete and entire agreement between the Parties
with respect to the subject matter hereof, and fully supersedes any and all
prior negotiations, discussions, agreements, understanding or representations
pertaining to or concerning the subject matter of this Agreement. The Parties
further acknowledge and agree that each executed this Agreement based upon the
express terms and provisions set forth herein; that, in entering into this
Agreement, Executive is not relying on, has not relied on, and specifically
disclaims any reliance upon any representations, promises, statements,
communications, or inducements, oral or written, by the Company or its agents,
which are not set forth in this Agreement; that no previous agreements or
statements, either oral or written, shall have any effect on the terms or
provisions of this Agreement; and that all previous agreements, either oral or
written are expressly superseded and revoked by this Agreement; except that
Executive agrees that he or she continues to be bound by and will comply with
all non-disclosure, non-competition, and non-solicitation agreements previously
made by Executive. The provisions hereof may not be altered, amended, modified,
waived, or discharged in any way whatsoever, except by written agreement
executed by Executive and an authorized representative of the Company. Executive
represents that Executive relied solely and only on Executive’s own judgment in
making the decision to enter into this Agreement.


12.    GOVERNING LAW AND VENUE. The validity of this Agreement and any of its
terms or provisions, as well as the rights and duties of the parties hereunder,
shall be governed by, construed under, and in accordance with the laws of the
State of Texas. With respect to any disputes, claims and causes of action
between the Parties hereto, the Company and Executive agree that the state and
federal courts situated in Dallas County, Texas, shall have personal
jurisdiction over the Company and Executive to hear all disputes arising under
this Agreement. This Agreement is to be at least partially performed in Dallas
County, Texas, and, as such, the Company and Executive agree that venue shall be
proper with the state or federal courts in Dallas County, Texas, to hear such
disputes.


13.    VOLUNTARY AGREEMENT. The Parties acknowledge that each has carefully read
this Agreement, that each has had an opportunity to consult with his or her or
its attorney concerning the meaning, import and legal significance of this
Agreement, that each understands its terms, that all understandings and
agreements between Executive and the Company relating to the subjects covered in
this Agreement are contained in it, and that each has entered into the Agreement
voluntarily and not in reliance on any promises or representations by the other
Party, other than those contained in this Agreement.


14.    CODE SECTION 280G.


a.    Code Section 280G Treatment. In the event it is determined that any
payment, distribution, or benefit of any type by the Company to or for the
benefit of Executive, whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or


27



--------------------------------------------------------------------------------





otherwise in connection with a Change in Control (the “Change in Control
Payments”), constitute “parachute payments” within the meaning of Code Section
280G(b)(2), the Company will provide Executive with a computation of (i) the
maximum amount of the Change in Control Payments that could be made, without the
imposition of the excise tax imposed by Code Section 4999 (said maximum amount
being referred to as the “Capped Amount”); (ii) the value of the Change in
Control Payments that could be made pursuant to the terms of this Agreement (all
said payments, distributions and benefits being referred to as the “Uncapped
Amount”); (iii) the dollar amount of the excise tax (if any) including any
interest or penalties with respect to such excise tax which Executive would
become obligated to pay pursuant to Code Section 4999 as a result of receipt of
the Uncapped Payments (the “Excise Tax Amount”); and (iv) the net value of the
Uncapped Amount after reduction by the Excise Tax Amount and the estimated
income taxes payable by Executive on the difference between the Uncapped Amount
and the Capped Amount, assuming that Executive is paying the highest marginal
tax rate for state, local and federal income taxes (the “Net Uncapped Amount”).
If the Capped Amount is greater than the Net Uncapped Amount, Executive shall be
entitled to receive or commence to receive payments equal to the Capped Amount;
or if the Net Uncapped Amount is greater than the Capped Amount, Executive shall
be entitled to receive or commence to receive payments equal to the Uncapped
Amount. If Executive receives the Uncapped Amount, then Executive shall be
solely responsible for the payment of all income and excise taxes due from
Executive and attributable to such Uncapped Amount, including, without
limitation, the excise tax including any interest or penalties with respect to
such excise tax which Executive may become obligated to pay pursuant to Code
Section 4999, with no right of additional payment from the Company as
reimbursement for any taxes, interest or penalties.


b.    Determination By Accountant. All determinations required to be made under
this Section 14 shall be made in writing by the independent accounting firm
agreed to by the Company and Executive on the date of the Change in Control (the
“Accounting Firm”), whose determination shall be conclusive and binding upon
Executive and the Company for all purposes. For purposes of making the
calculations required by Section 15, the Accounting Firm may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Code
Sections 280G and 4999. The Company and Executive shall furnish to the
Accounting Firm such information and documents as it reasonably may request in
order to make determinations under this Section 14. If the Accounting Firm
determines that no Excise Tax Amount is payable by Executive, it shall furnish
Executive with an opinion that he has substantial authority not to report any
Code Section 4999 excise tax on his federal income tax return. The Company shall
bear all costs the Accounting Firm may reasonably incur in connection with any
calculations contemplated by this Section 14.


15.    CODE SECTION 409A. It is intended that this Agreement be exempt from the
provisions of Code Section 409A, or, to the extent it is found to be subject to
Code Section 409A, compliant with Code Section 409A. This Agreement shall be
administered and interpreted in a manner consistent with this intent, and any
provision that would cause this Agreement to fail to be exempt from or compliant
with Code Section 409A shall have no force or effect. Notwithstanding


28



--------------------------------------------------------------------------------





the foregoing, nothing contained herein shall be construed as a representation
or guarantee by the Company of the tax treatment of the payments and benefits
described herein. Executive acknowledges and agrees that the Company has advised
him or her to consult with his or her own tax advisor regarding the tax
consequences of this Agreement, including, without limitation, any possible tax
consequences under Code Section 409A.




* * * * * * * * *


29



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth below, to be effective as of the date first above written.


COMPANY:


Fossil Partners, L.P.
By: Fossil Group, Inc., general partner


                


By:    /s/ Kosta N. Kartsotis                Date:    1/4/2016            


Name:    Kosta N. Kartsotis            


Title:    Chairman and Chief Executive Officer


                


EXECUTIVE






/s/ Dennis R. Secor                    Date:    1/4/2016            










































Signature Page to Executive Severance Agreement


30



--------------------------------------------------------------------------------






EXHIBIT B
RELEASE OF CLAIMS
1.    IN CONSIDERATION FOR the severance payments, promises, agreements and/or
benefits to be provided in connection with the termination of Executive’s
employment with the Company, pursuant to the terms and conditions of that
certain Executive Severance Agreement, effective as of the 4th day of January,
2016, as modified by the Addendum To Executive Severance Agreement (the
“Addendum”), by and between Dennis R. Secor, a resident of Texas (“Executive”)
and Fossil Partners, L.P., a Texas limited partnership (the “Company”),
collectively the “Parties,” and each individually a “Party,” Executive hereby
irrevocably and unconditionally RELEASES, WAIVES AND FOREVER DISCHARGES the
Company, along with its respective current and former subsidiaries, affiliates ,
parent companies, Affiliated companies, and each of their partners,
shareholders, agents, heirs, trustees, assigns, representatives, predecessors,
successors, officers, directors, insurers, employees and attorneys and any and
all employee pension or welfare benefit plans of these companies, including
current and former trustees and administrators of such plans (hereinafter
collectively referred to as the “Released Parties”) from all claims, causes of
action and liabilities, whether known or unknown, asserted or unasserted,
arising out of or based on facts occurring at any time on or prior to the date
of Executive’s execution of this Release of Claims. Executive RELEASES, WAIVES
and DISCHARGES these claims, causes of action and liabilities on behalf of
Executive and on behalf of Executive’s heirs, assigns, and anyone making a claim
through Executive. The claims, causes of action and liabilities RELEASED, WAIVED
and DISCHARGED by Executive include, but are not limited to, all claims, causes
of action and liabilities arising out of or related to Executive’s employment or
other relationship with the Company or the separation of that employment or
other relationship, including, but not limited to, claims under Title VII of the
Civil Rights Act of 1964, as amended through the Civil Rights Act of 1991, 42
U.S.C. §1981, the Worker Adjustment and Retraining Act (WARN), the Equal Pay
Act, Executive Order number 11246, the Age Discrimination in Employment Act
(ADEA), the Older Workers Benefit Protection Act (OWBPA), the Family and Medical
Leave Act (FMLA), the Americans with Disabilities Act (ADA), the Employee
Retirement Income Security Act (ERISA), the Sarbanes-Oxley Act of 2002, the
Immigration Reform and Control Act (IRCA), the National Labor Relations Act
(NLRA), Section 503 of the Rehabilitation Act of 1973, the Occupational Safety
and Health Act (OSHA), the Lily Ledbetter Fair Pay Act; all claims for
violations of the Texas Labor Code, all claims for violations of California’s
Industrial Wage Orders, The California Fair Employment and Housing Act, The
California Workers' Compensation Act, The California Constitution, The
California Labor Code, with the exception of Labor Code section 2802, The
California Business and Professions Code, The California Government Code, The
California Family Rights Act, The California Pregnancy Discrimination Act, The
California Occupational Safety and Health Act, The California Military and
Veterans Code, The California Health and Safety Code, any and all other claims,
including but not limited to, qui tam claims; common law claims; loss of earning
capacity; loss of job security; humiliation; physical impairment and/or
disfigurement; loss of consortium; harm to reputation; libel, slander, or
defamation; medical expenses; personal property damage, loss,


31



--------------------------------------------------------------------------------





or diminution in value; negligence; gross negligence; assault or battery; strict
liability; malice; invasion of privacy; intentional infliction of emotional
distress; negligent infliction of emotional distress; loss or diminution of
career advancement; loss of dignity; any and all claims arising under any other
federal, state, or local statute, law, ordinance, rule, regulation, or order
prohibiting employment discrimination or retaliation; any claim under tort,
wrongful discharge, breach of contract, or breach of agreement; any other
theory, claim, or cause of action whatsoever; or any other claims for personal
injury, monetary damages, back pay, front pay, benefits, compensatory damages,
punitive damages, liquidated damages, attorney's fees and any other form of
personal relief. This release specifically includes without limitation any claim
for age discrimination or retaliation pursuant to the Age Discrimination in
Employment Act (ADEA), the Older Workers Benefit Protection Act (OWBPA), or any
similar state or local law. This release does not apply to claims arising out of
or based on facts occurring after the date this Release of Claims is signed or
claims that may not be waived or released as a matter of law, nor does it apply
to any of the following:
A.    rights of Executive arising under, or preserved by, this Addendum;
B.    the right of Executive to receive COBRA continuation coverage in
accordance with applicable law;
C.    claims for benefits under any health, disability, retirement, life
insurance or other, similar employee benefit plan (within the meaning of Section
3(3) of ERISA) of the Company or any of its Affiliates except as otherwise
stated herein; and
D.    rights to indemnification Executive has or may have, if any, under the
by-laws or certificate of incorporation of the Company, its parent corporation
or any of their respective Affiliates or as an insured under any director’s and
officer’s liability insurance policy now, in the future or previously in force.
2.    Waiver of Civil Code Section 1542. Executive agrees that the provisions of
California Civil Code § 1542 are waived. California Civil Code § 1542 provides
as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


32



--------------------------------------------------------------------------------





3.    As of the date of his execution of this Release of Claims, Executive
represents he has not filed any charge, complaint, or lawsuit concerning any
claim(s) referred to in the paragraph above. The release in the paragraph above
does not release claims that cannot be released as a matter of law, including
any Protected Activity (as defined below). The release in the paragraph above
does not extend to any right Executive may have to unemployment compensation
benefits or workers’ compensation benefits. Executive represents that Executive
has made no assignment or transfer of any right, claim, complaint, charge, duty,
obligation, demand, cause of action, or other matter waived or released by the
release in the paragraph above. Executive understands that nothing in this
Release of Claims shall in any way limit or prohibit Executive from engaging for
a lawful purpose in any Protected Activity. For purposes of this Release of
Claims, “Protected Activity” shall mean filing a charge, complaint, or report
with, or otherwise communicating with, cooperating with or participating in any
investigation or proceeding that may be conducted by, any federal, state or
local government agency or commission, including, but not limited to, the
Securities and Exchange Commission, the Equal Employment Opportunity Commission,
the Occupational Safety and Health Administration, and the National Labor
Relations Board (“Government Agencies”). Executive understands that in
connection with such Protected Activity, Executive is permitted to disclose
documents or other information as permitted by law, and without giving notice
to, or receiving authorization from, the Company. Executive further understands
that “Protected Activity” does not include the disclosure of any Company
attorney-client privileged communications.
4.    Executive waives any right Executive may have to recover in any proceeding
that results from a charge or action filed by Executive or by any other person
or entity, including any state or federal agency. Executive waives any right to
monetary recovery or reinstatement if a charge or action is successfully brought
or settled by Executive, or any other person or entity, including any state or
federal agency, against any person, entity, or corporation released by this
Release of Claims. Executive’s waiver of the right to monetary recovery or
reinstatement also applies to any settlement of any charge or action brought by
Executive or by any other person or entity, including any state, federal, or
local agency.
5.    Employee agrees that Employee has carefully reviewed and completed the
attached Form, regarding Medicare reporting and eligibility. Employer and
Employee agree they have not shifted responsibility for medical treatment to
Medicare in contravention of 42 U.S.C. § 1395y(b). Employer and Employee made
every effort to protect any interest of Medicare adequately and incorporate such
into the settlement terms, and to comply with both federal and state law. The
parties acknowledge and understand that any present or future action or decision
by the Centers for Medicare & Medicaid Services or Medicare on this Agreement,
or Employee’s eligibility or entitlement to Medicare or Medicare payments, will
not render this release void or ineffective, or in any way affect the finality
of this Agreement. Employee hereby agrees, represents and warrants that Employee
shall have sole responsibility for the satisfaction of any and all liens or
assignments in law, equity, or otherwise, against any of the matters released
herein, and that Employee will fully satisfy all liens, if any, immediately upon
receipt of the Severance Payments. Employee further represents, agrees and
warrants that Employee shall defend the Released Parties from, hold the Released
Parties


33



--------------------------------------------------------------------------------





harmless from, and indemnify the Released Parties from, any liabilities or costs
which they may incur as a result of any liens of any nature and/or Employee’s
failure to satisfy any liens.
6.    Executive agrees to maintain in complete confidence the existence of this
Release of Claims, the contents and terms of this Release of Claims, and the
consideration for this Release of Claims (hereinafter collectively referred to
as “Agreement Information”). Except as required by law, Executive may disclose
Agreement Information only to his immediate family members, the Court in any
proceedings to enforce the terms of this Release of Claims, Executive’s counsel,
and Executive’s accountant and any professional tax advisor to the extent that
they need to know the Agreement Information in order to provide advice on tax
treatment or to prepare tax returns, and must prevent disclosure of any
Agreement Information to all other third parties. Executive agrees that he will
not publicize, directly or indirectly, any Agreement Information. The
confidentiality requirement in this paragraph does not apply to information
Executive provides to the EEOC or comparable state or local agencies, although
Executive agrees to not voluntarily provide any information regarding the fact,
terms, or amount of this Agreement in any public filing made in association with
any charge or investigation involving the EEOC or comparable state or local
agency.
7.    Executive acknowledges he has been advised by the Company to consult with
an attorney of Executive’s choice before signing this Release of Claims. By
signing this Release of Claims, Executive certifies that:
a.    Executive understands that Executive is, through this Release of Claims,
releasing the Company from any and all claims that Executive may have against
it, including any rights or claims under the Age Discrimination in Employment
Act of 1967 (29 U.S.C. § 621, et seq.);
b.    Executive has carefully read and fully understands all of the provisions
of this Release of Claims;
c.    Executive understands that Executive is not waiving rights or claims that
may arise out of or be based on facts that occur after the date that this
Release of Claims is executed; and
d.    Executive agrees to the terms knowingly, voluntarily and without
intimidation, coercion or pressure.
8.    Executive has a period of twenty-one (21) days (the “Offer Consideration
Period”) to consider whether to enter into and execute this Release of Claims.
Executive understands and agrees that the Offer Consideration Period shall begin
to run on Executive’s Termination Date, April 30, 2018. If Executive accepts
this Release of Claims by signing it, Executive may revoke such acceptance by
notifying the Company in writing within seven (7) days after signing the Release
of Claims. To be effective, Executive must ensure that this written revocation
is received by Darren Hart, 901 S. Central Expressway, Richardson, Texas 75080,
facsimile number 972-238-2553,


34



--------------------------------------------------------------------------------





Darren.hart@fossil.com, no later than the eighth (8th) day following Executive’s
execution of this Agreement. Both the Company and Executive acknowledge that
this Release of Claims shall not be effective until the date upon which the
foregoing revocation period has expired (the “Effective Date” of the Release of
Claims). Before the Offer Consideration Period expires and during the seven
(7)-day revocation period set forth above, the Company may withdraw and rescind
this Release of Claims.
9.    The validity of this Release of Claims and any of its terms and
provisions, as well as the rights and duties of the Parties hereunder, shall be
governed by, construed under, and in accordance with the laws of the state of
Texas. With respect to any disputes, claims and/or causes of action between the
Parties hereto, the Company and Executive agree that the state and federal
courts situated in Dallas County, Texas, shall have personal jurisdiction over
the Company and Executive to hear all disputes arising under this Addendum. This
Addendum is to be at least partially performed in Dallas County, Texas, and, as
such, the Company and Executive agree that venue shall be proper with the state
and federal courts in Dallas County, Texas, to hear such disputes.
IN WITNESS WHEREOF, the Executive has executed this Release of Claims as of the
day of May, 2018.
EXECUTIVE
__________________________________
Name: Dennis R. Secor


Date:______________________________




35

